976 So. 2d 706 (2008)
STATE of Louisiana
v.
Robert WAGNER, Jr.
No. 2007-KP-0860.
Supreme Court of Louisiana.
March 14, 2008.
PER CURIAM.
Granted. The judgment of the Third circuit dismissing relator's appeal and remanding the case to the district court for further proceedings pursuant to State v. Counterman, 475 So. 2d 336 (La.1985), is vacated, and this case is remanded to the court of appeal to address relator's appeal on the merits. Given the trial court's granting of relator's motion for appeal and designation of record and the state's failure to complain about any procedural irregularities in granting the appeal, dismissal of the appeal and a remand to the district court to cure any defects under this Court's Counterman decision would only prolong the delay without serving any useful purpose.